DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Claim Rejections - 35 USC § 102	2
Claim Rejections - 35 USC § 103	4
Allowable Subject Matter	9
Conclusion	12


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


This action is responsive to applicant’s claim set received on 2/1/21.  Claims 1-20 are currently pending.



Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed  invention.

Claims 1, 6, 7, 17, 20 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Pereira et al (US 9,510,044 B1).           Regarding claim 1, Pereira discloses an image text broadcasting method, comprising: 2receiving a specified broadcast indication (see fig. 7a, numeral 702, col. 17, lines 3-45; current video has logo and text); 
3determining a current broadcast progress about broadcast data in response to the 4specified broadcast indication (see col. 17, lines 3-45; content analysis is performed on the logo and text); and 
5acquiring a next piece of broadcast data from a first text according to the current 6broadcast progress and the specified broadcast indication, wherein the first text is composed of 7text data recognized and stored for a text in a text area of an image (see col. 17, lines 3-45, fig. 7a, numeral 703; detect program time and type from logos, text).
Regarding claims 6, 7, Pereira discloses performing character recognition on a first text line to be recognized in the text area is taken as a 3piece of broadcast data separately (see col. 20, lines 31-60, fig. 1); 3when current broadcast data is stored in the third storage space, in response to 4receiving the specified broadcast indication, acquiring the next piece of broadcast data from the 5first text and storing the same in the third storage space (see col. 20, lines 31-60, fig. 1).

Regarding claims 17, 20, the claims are analyzed as a device and non-transitory CRM that implements the limitations of claim 1, respectively (see rejection of claim 1).






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claims 2, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira et al (US 9,510,044 B1) in view of Simo et al (US 2016/0078488 A1).
Regarding claim 2, Pereira teaches all elements as mentioned above in claim 1.  Pereira does not teach expressly performing character recognition on a text line to be recognized in the text area of 3the image to obtain text data, and storing the text data of the text line in a first storage space as a 4line of data in the first text; 5storing the broadcast data in a third storage space; and 6storing association information for the broadcast data in a second storage space, 7wherein the association information is used for making the broadcast data in the third storage 8space positionally correspond to corresponding data in the first text in the first storage space.
Simo, in the same field of endeavor, teaches performing character recognition on a text line to be recognized in the text area of 3the image to obtain text data, and storing the text data of the text line in a first storage space as a 4line of data in the first text (see 0041; OCR…. to identify text); 5storing the broadcast data in a third storage space (see 0041, 0058-0059, fig. 1-2; storage); and 6storing association information for the broadcast data in a second storage space, 7wherein the association information is used for making the broadcast data in the third storage 8space positionally correspond to corresponding data in the first text in the first storage space (see 0041; Optical character recognition (OCR) algorithms or any other suitable text recognition algorithm may also be used to identify text in the video data, which may be associated with one or more prompts by an advertiser to specify one or more frames of the video data in which a prompt is presented. Hence, an advertiser may associate one or more prompts with objects or text to present a prompt in one or more frames of the video data including, or relative to a frame including, an object or text data).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Pereira to utilize the cited limitations as suggested by Simo.  The suggestion/motivation for doing so would have been to enhance the communicative properties of the system by enabling a prompt for an action by users of the video content (see 0001).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Pereira, while the teaching of Simo continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claim 18, the claim is analyzed as a device that implements the limitations of claim 2 (see rejection of claim 2).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira et al (US 9,510,044 B1) with Simo et al (US 2016/0078488 A1), and further in view of Gray et al (US 9,292,739 B1).
Regarding claims 4-5, Pereira with Simo teaches all elements as mentioned above in claim 1.  Pereira with Simo does not teach expressly storing text data of a newly recognized text line in the third storage space as at least a part of the next piece of broadcast data in a sequential broadcast mode, when current 5broadcast data is stored in the third storage space; 2in response to performing storage in the third storage space each time, 3constructing and/or updating association information for the next piece of broadcast data stored 4in the second storage space.
Gray, in the same field of endeavor, teaches storing text data of a newly recognized text line in the third storage space as at least a part of the next piece of broadcast data in a sequential broadcast mode, when current 5broadcast data is stored in the third storage space (see col. 13, lines 23-35, col. 11, lines 54-67); 2in response to performing storage in the third storage space each time, 3constructing and/or updating association information for the next piece of broadcast data stored 4in the second storage space (see col. 13, lines 23-35, col. 11, lines 54-67).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Pereira with Simo to utilize the cited limitations as suggested by Simo.  The suggestion/motivation for doing so would have been to improve the accuracy of results (see col. 2, lines 25-40).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Pereira with Simo, while the teaching of Gray continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pereira et al (US 9,510,044 B1) with Simo et al (US 2016/0078488 A1), and further in view of Lu et al (US 2004/0170392 A1).
Regarding claim 10, Pereira with Simo teaches all elements as mentioned above in claim 2.  Pereira with Simo does not teach expressly broadcasting an adjacent text unit, and 3the adjacent text unit is adjacent to a text unit where a current broadcasted text 4line is positioned.
Lu, in the same field of endeavor, teaches broadcasting an adjacent text unit, and 3the adjacent text unit is adjacent to a text unit where a current broadcasted text 4line is positioned (see 0092).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Pereira with Simo to utilize the cited limitations as suggested by Lu.  The suggestion/motivation for doing so would have been to produce a novel and reliable text detection (see 0092).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Pereira with Simo, while the teaching of Lu continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pereira et al (US 9,510,044 B1) in view of Zimmerman (US 2019/0132648 A1).
Regarding claim 14, Pereira teaches all elements as mentioned above in claim 1.  Pereira does not teach expressly generating the specified broadcast indication in response to detecting an operation on a touchscreen.
Zimmerman, in the same field of endeavor, teaches generating the specified broadcast indication in response to detecting an operation on a touchscreen (see 0006).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Pereira to utilize the cited limitations as suggested by Zimmerman.  The suggestion/motivation for doing so would have been to enhance the display properties for the user by enabling the preview of a video and to play a video (see 0002).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Pereira, while the teaching of Zimmerman continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  


Allowable Subject Matter
Claims 3, 8-9, 11-12, 13, 15, 16, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, none of the references of record alone or in combination suggest or fairly teach wherein the association information for 2the broadcast data comprises at least: 3a position, in the first text, of each line of data in the corresponding data 4positionally corresponding to the broadcast data; and 5a cut-off proportion in the corresponding data for each line of data in the 6corresponding data, 7wherein the cut-off proportion in the corresponding data for each line of data in 8the corresponding data is determined based on a proportion of a number of characters from a 9start line of data in the corresponding data to the line of data to a total number of characters of 10the corresponding data.  
Regarding claims 8, 9, 13, none of the references of record alone or in combination suggest or fairly teach wherein acquiring the next piece of 2broadcast data from the first text comprises: 3determining a current broadcasted position in current broadcast data as the current 4broadcast progress in response to receiving the specified broadcast indication; 5determining a position in the first text that corresponds to the current broadcast 6progress as a current broadcast position based on the current broadcast progress and association 7information for the current broadcast data in the second storage space; 8determining a position to be broadcasted in the first text based on the current 9broadcast position and a specified broadcast type in the specified broadcast indication; and 10acquiring, by using the position to be broadcasted as a start position, the next 11piece of broadcast data from the first text and storing the same in the third storage space, and 12calculating and correspondingly storing association information for the next piece of broadcast data in the second storage space.
Regarding claims 11, 12, none of the references of record alone or in combination suggest or fairly teach wherein broadcasting the adjacent text 2unit comprises broadcasting a previous line or broadcasting a following line, and the position, in 3the first text, of each line of data in the current broadcast data stored in the second storage space 4comprises a line number of the line of data; and 5acquiring the next piece of broadcast data from the first text comprises: 6determining a current broadcasted position in the current broadcast data as the 7current broadcast progress in response to receiving the specified broadcast indication; 8determining, based on the current broadcast progress and the association 9information for the current broadcast data stored in the second storage space, a line number of a 10text line in the first text that corresponds to a line of data corresponding to the current broadcast 11progress in the current broadcast data as a current broadcast line number; 12using the current broadcast line number minus 1 as a line number to be 13broadcasted based on the specified broadcast type of broadcasting the previous line, or using the 14current broadcast line number plus 1 as a line number to be broadcasted based on the specified 15broadcast type of broadcasting the following line; and 55acquiring at least one line of data from the first text as the next piece of broadcast data, by using a line where the line number to be broadcasted is positioned as a start position; 
1wherein broadcasting the adjacent text 2unit comprises broadcasting a previous paragraph or broadcasting a following paragraph, and the 3position, in the first text, of each line of data in the current broadcast data stored in the second 4storage space comprises a paragraph number of the line of data; and 5acquiring the next piece of broadcast data from the first text comprises: 6determining a current broadcasted position in the current broadcast data as the 7current broadcast progress in response to receiving the specified broadcast indication; 8determining, based on the current broadcast progress and the association 9information for the current broadcast data stored in the second storage space, a paragraph 10number of a text line in the first text that corresponds to a line of data corresponding to the 11current broadcast progress in the current broadcast data as a current broadcast paragraph number; 12using the current broadcast paragraph number minus 1 as a paragraph number to 13be broadcasted based on the specified broadcast type of broadcasting the previous paragraph, or 14using the current broadcast paragraph number plus 1 as a paragraph number to be broadcasted 15based on the specified broadcast type of broadcasting the following paragraph; and 16acquiring a paragraph corresponding to the paragraph number to be broadcasted 17from the first text as the next piece of broadcast data.
Regarding claims 15, 16, none of the references of record alone or in combination suggest or fairly teach wherein for a specific type of text line, a 2specific type identifier for representing the specific type of text line is stored, and a prompt is 3given to a user during broadcasting based on the specific type identifier; wherein the specific type of text line 2comprises at least one of: 3a first type of text line, wherein the first type of text line is determined based on a 4text size; and 5a second type of text line, wherein the second type of text line is determined based 6on text line definition.
Regarding claim 19, none of the references of record alone or in combination suggest or fairly teach wherein the association 2information for the broadcast data comprises at least: 3a position, in the first text, of each line of data in the corresponding data 4positionally corresponding to the broadcast data; and 5a cut-off proportion in the corresponding data for each line of data in the 6corresponding data, 7wherein the cut-off proportion in the corresponding data for each line of data in 8the corresponding data is determined based on a proportion of a number of characters from a 9start line of data in the corresponding data to the line of data to a total number of characters of 10the corresponding data.



Conclusion
Claims 1-2, 4-7, 10, 14, 17-18, 20 are rejected.  Claims 3, 8-9, 11-13, 15-16, 19 are objected to as being dependent upon a rejected base claim.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/
Primary Examiner, Art Unit 2666